FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d - 16 of the Securities Exchange Act of 1934 As of August 01, 2014 TENARIS, S.A. (Translation of Registrant's name into English) TENARIS, S.A. 46a, Avenue John F. Kennedy L-1855 Luxembourg (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or 40-F. Form 20-FÖ Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12G3-2(b) under the Securities Exchange Act of 1934. Yes NoÖ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. The attached material is being furnished to the Securities and Exchange Commission pursuant to Rule 13a-16 and Form 6-K under the Securities Exchange Act of 1934, as amended. This report contains Tenaris' Consolidated Condensed Interim Financial Statements for the six-month period ended June 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: August 1, 2014 Tenaris, S.A. By: /s/ Cecilia Bilesio Cecilia Bilesio Corporate Secretary Tenaris S.A.Consolidated Condensed Interim Financial Statements for the six-month period ended June 30, 2014 TENARIS S.A. CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS JUNE 30, 2014 29, Avenue de la Porte-Neuve – 3rd Floor. L - 2227 Luxembourg Tenaris S.A.Consolidated Condensed Interim Financial Statements for the six-month period ended June 30, 2014 CONSOLIDATED CONDENSED INTERIM INCOME STATEMENT (all amounts in thousands of U.S. dollars, unless otherwise stated) Three-month period ended June 30, Six-month period ended June 30, Notes Continuing operations (Unaudited) (Unaudited) Net sales 3 Cost of sales 4 ) Gross profit Selling, general and administrative expenses 5 ) Other operating income (expense), net ) Operating income Interest income 6 Interest expense 6 ) Other financial results 6 ) ) Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Income tax ) Income for the period Attributable to: Owners of the parent Non-controlling interests Earnings per share attributable to the owners of the parent during the period: Weighted average number of ordinary shares (thousands) Continuing operations Basic and diluted earnings per share (U.S. dollars per share) Basic and diluted earnings per ADS (U.S. dollars per ADS) (1) (1) Each ADS equals two shares. CONSOLIDATED CONDENSED INTERIM STATEMENT OF COMPREHENSIVE INCOME (all amounts in thousands of U.S. dollars) Three-month period ended June 30, Six-month period ended June 30, (Unaudited) (Unaudited) Income for the period Items that will not be reclassified to profit or loss: Remeasurements of post employment benefit obligations - - Income tax on items that will not be reclassified ) - ) - - - Items that may be reclassified subsequently to profit or loss: Currency translation adjustment ) ) ) Change in value of available for sale financial instruments and cash flow hedges Share of other comprehensive income of associates: - Currency translation adjustment ) ) - Changes in the fair value of derivatives held as cash flow hedges ) ) ) Income tax relating to items that may be reclassified 5 (8 ) 33 Other comprehensive income (loss) for the period, net of tax ) ) Total comprehensive income for the period Attributable to: Owners of the parent Non-controlling interests The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. 1 Tenaris S.A.Consolidated Condensed Interim Financial Statements for the six-month period ended June 30, 2014 CONSOLIDATED CONDENSED INTERIM STATEMENT OF FINANCIAL POSITION (all amounts in thousands of U.S. dollars) At June 30, 2014 At December 31, 2013 Notes (Unaudited) ASSETS Non-current assets Property, plant and equipment, net 8 Intangible assets, net 9 Investments in associated companies Other investments Deferred tax assets Receivables Current assets Inventories Receivables and prepayments Current tax assets Trade receivables Available for sale assets Other investments 10 Cash and cash equivalents 10 Total assets EQUITY Capital and reserves attributable to owners of the parent Non-controlling interests Total equity LIABILITIES Non-current liabilities Borrowings Deferred tax liabilities Other liabilities Provisions Current liabilities Borrowings Current tax liabilities Other liabilities Provisions Customer advances Trade payables Total liabilities Total equity and liabilities The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. 2 Tenaris S.A.Consolidated Condensed Interim Financial Statements for the six-month period ended June 30, 2014 CONSOLIDATED CONDENSED INTERIM STATEMENT OF CHANGES IN EQUITY (all amounts in thousands of U.S. dollars) Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings(2) Total Non-controlling interests Total (Unaudited) Balance at December 31, 2013 Income for the period - Currency translation adjustment - Remeasurements of post employment benefit obligations, net of taxes - 9 Change in value of available for sale financial instruments and cash flow hedges net of tax - 6 Share of other comprehensive income of associates - Other comprehensive income (loss) for the period - Total comprehensive income for the period - - - Acquisition of non-controlling interests - 8 - 8 Dividends paid in cash - Balance at June 30, 2014 Attributable to owners of the parent Share Capital (1) Legal Reserves Share Premium Currency Translation Adjustment Other Reserves Retained Earnings Total Non-controlling interests Total (Unaudited) Balance at December 31, 2012 Income for the period - Currency translation adjustment - Hedge reserve, net of tax - Share of other comprehensive income of associates - Other comprehensive (loss) income for the period - Total comprehensive income for the period - - - Acquisition of non-controlling interests - Dividends paid in cash - Balance at June 30, 2013 (1) The Company has an authorized share capital of a single class of 2.5 billion shares having a nominal value of USD1.00 per share. As of June 30, 2014 and 2013 there were 1,180,536,830 shares issued. All issued shares are fully paid. (2) The Distributable Reserve and Retained Earnings as of December 31, 2013 calculated in accordance with Luxembourg Law are disclosed in Note 11. The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December31, 2013. 3 CONSOLIDATED CONDENSED INTERIM STATEMENT OF CASH FLOWS (all amounts in thousands of U.S. dollars) Six-month period ended June 30, Notes Cash flows from operating activities (Unaudited) Income for the period Adjustments for: Depreciation and amortization 8 & 9 Income tax accruals less payments Equity in earnings of associated companies ) ) Interest accruals less payments, net ) ) Changes in provisions ) Changes in working capital Other, including currency translation adjustment ) ) Net cash provided by operating activities Cash flows from investing activities Capital expenditures 8 & 9 ) ) Advance to suppliers of property, plant and equipment ) Investment in associated companies 12 ) - Loan to associated companies 12 ) - Proceeds from disposal of property, plant and equipment and intangible assets Dividends received from associated companies Changes in investments in short terms securities ) ) Net cash used in investing activities ) ) Cash flows from financing activities Dividends paid 7 ) ) Dividends paid to non-controlling interest in subsidiaries ) ) Acquisitions of non-controlling interests ) ) Proceeds from borrowings (*) Repayments of borrowings (*) ) ) Net cash used in financing activities ) ) Increase (Decrease) in cash and cash equivalents ) Movement in cash and cash equivalents At the beginning of the period Effect of exchange rate changes ) Increase (Decrease) in cash and cash equivalents ) At June 30, At June 30, Cash and cash equivalents Cash and bank deposits Bank overdrafts ) ) (*) Mainlyrelated to the renewal of short-term local facilities carried out during the six-month period ending June 30, 2014 and June 30,2013, respectively. The accompanying notes are an integral part of these Consolidated Condensed Interim Financial Statements. These Consolidated Condensed Interim Financial Statements should be read in conjunction with our audited Consolidated Financial Statements and notes for the fiscal year ended December 31, 2013. 4 NOTES TO THE CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS 1 General information 2 Accounting policies and basis of presentation 3 Segment information 4 Cost of sales 5 Selling, general and administrative expenses 6 Financial results 7 Dividend distribution 8 Property, plant and equipment, net 9 Intangible assets, net 10 Other investments and Cash and cash equivalents 11 Contingencies, commitments and restrictions to the distribution of profits 12 Other investment 13 Related party transactions 14 Fair value 5 NOTES TO THE CONSOLIDATED CONDENSED INTERIM FINANCIAL STATEMENTS (In the notes all amounts are shown in U.S. dollars, unless otherwise stated) 1 General information Tenaris S.A. (the "Company") was established as a public limited liability company (Société Anonyme) under the laws of the Grand-Duchy of Luxembourg on December 17, 2001. The Company holds, either directly or indirectly, controlling interests in various subsidiaries in the steel pipe manufacturing and distribution businesses. References in these Consolidated Condensed Interim Financial Statements to "Tenaris" refer to Tenaris S.A. and its consolidated subsidiaries. A list of the principal Company’s subsidiaries is included in Note 30 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. The Company’s shares trade on the Buenos Aires Stock Exchange, the Italian Stock Exchange and the Mexican Stock Exchange; the Company’s American Depositary Securities (“ADS”) trade on the New York Stock Exchange. These Consolidated Condensed Interim Financial Statements were approved for issuance by the Company’s board of directors on July 30, 2014. 2 Accounting policies and basis of presentation These Consolidated Condensed Interim Financial Statements have been prepared in accordance with IAS 34, “Interim Financial Reporting”. The accounting policies used in the preparation of these Consolidated Condensed Interim Financial Statements are consistent with those used in the audited Consolidated Financial Statements for the year ended December 31, 2013. These Consolidated Condensed Interim Financial Statements should be read in conjunction with the audited Consolidated Financial Statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standard Board (“IASB”) and adopted by the European Union (“EU”). The preparation of Consolidated Condensed Interim Financial Statements in conformity with IFRS requires management to make certain accounting estimates and assumptions that might affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities as of the balance sheet dates, and the reported amounts of revenues and expenses for the reported periods. Actual results may differ from these estimates. Material inter-company transactions, balances and unrealized gains (losses) on transactions between Tenaris’s subsidiaries have been eliminated in consolidation. However, since the functional currency of some subsidiaries is its respective local currency, some financial gains (losses) arising from inter-company transactions are generated. These are included in the Consolidated Condensed Interim Income Statement under Other financial results. There were no changes in valuation techniques during the period and there have been no changes in the risk management department or in any risk management policies since the year ended December 31, 2013. Whenever necessary, certain comparative amounts have been reclassified to conform to change in presentation in current period. Accounting pronouncements applicable as from January 1, 2014 and relevant for Tenaris IFRS 15, “Revenue from contracts with customers” In May 2014, the IASB issued IFRS 15, "revenue from contracts with customers", which sets out the requirements in accounting for revenue arising from contracts with customers and which is based on the principle that revenue is recognized when control of a good or service is transferred to the customer. IFRS 15 must be applied annual periods beginning on or after January 1, 2017. 6 This standard is not effective for the financial year beginning January 1, 2014 and has not been early adopted. The Company's management has not assessed the potential impact that the application of these standards may have on the Company's financial condition or results of operations. 7 3Segment Information Reportable operating segment (all amounts in thousands of U.S. dollars) (Unaudited) Six-month ended June 30, 2014 Tubes Other Total IFRS - Net Sales (*) Management View - Operating income · Differences in cost of sales and others ·Depreciation and amortization ) 41 ) IFRS - Operating income Financial income (expense), net Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Capital expenditures Depreciationand amortization (all amounts in thousands of U.S. dollars) (Unaudited) Six-month ended June 30, 2013 Tubes Other Total Management View - Net Sales ·Sales of energy, surplus raw materials and others - IFRS - Net Sales Management View - Operating income · Differences in cost of sales and others ) ) ·Depreciation and amortization ) ) ) IFRS - Operating income Financial income (expense), net ) Income before equity in earnings of associated companies and income tax Equity in earnings of associated companies Income before income tax Capital expenditures Depreciationand amortization (*) In 2014, the company aligned the presentation of sales between Management and IFRS view. In the six-month period ended June 30, 2014, net income under management view amounted to $697.2 million, while under IFRS amounted to $847.9 million. In addition to the above, the main differences arise from the impact of functional currencies on financial result, income taxes as well as the result of investments in associated companies. 8 Geographical information (Unaudited) (all amounts in thousands of U.S. dollars) North America South America Europe Middle East & Africa Far East & Oceania Total Six-month ended June 30, 2014 Net sales Capital expenditures Depreciation and amortization Six-month ended June 30, 2013 Net sales Capital expenditures Depreciation and amortization Allocation of net sales to geographical information is based on customer location. Allocation of depreciation and amortization is based on the geographical location of the underlying assets. 9 3Segment Information (Cont.) There are no revenues from external customers attributable to the Company’s country of incorporation (Luxembourg). For geographical information purposes, “North America” comprises Canada, Mexico and the United States; “South America” comprises principally Argentina, Brazil, Colombia, Ecuador and Venezuela; “Europe” comprises principally Italy, Norway and Romania; “Middle East and Africa” comprises principally Angola, Iraq, Nigeria, Saudi Arabia and United Arab Emirates; “Far East and Oceania” comprises principally China, Indonesia and Japan. 4Cost of sales Six-month period ended June 30, (all amounts in thousands of U.S. dollars) (Unaudited) Inventories at the beginning of the period Plus: Charges of the period Raw materials, energy, consumables and other Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Maintenance expenses Allowance for obsolescence ) Taxes Other Less: Inventories at the end of the period ) ) 5Selling, general and administrative expenses Six-month period ended June 30, (all amounts in thousands of U.S. dollars) (Unaudited) Services and fees Labor cost Depreciation of property, plant and equipment Amortization of intangible assets Commissions, freight and other selling expenses Provisions for contingencies Allowances for doubtful accounts Taxes Other 10 6Financial results (all amounts in thousands of U.S. dollars) Six-month period ended June 30, (Unaudited) Interest income Interest expense ) ) Interest net ) ) Net foreign exchange transaction results Results from Foreign exchange derivative contracts ) Other ) Other financial results ) Net financial results ) For the six month period ended June 30, 2014 other financial results are mainly due to the positive impact from the Argentine peso devaluation against the U.S. dollar on the Argentine peso denominated borrowings and liabilities. 7Dividend distribution On May 7, 2014 the Company’s Shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 21, 2013 in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 22, 2014. In the aggregate, the interim dividend paid in November 2013 and the balance paid in May 2014 amounted to approximately $507.6 million. On May 2, 2013 the Company’s Shareholders approved an annual dividend in the amount of $0.43 per share ($0.86 per ADS). The amount approved included the interim dividend previously paid in November 22, 2012 in the amount of $0.13 per share ($0.26 per ADS). The balance, amounting to $0.30 per share ($0.60 per ADS), was paid on May 23, 2013. In the aggregate, the interim dividend paid in November 2012 and the balance paid in May 2013 amounted to approximately $507.6 million. 8Property, plant and equipment, net (all amounts in thousands of U.S. dollars) (Unaudited) Six-month period ended June 30, Opening net book amount Currency translation adjustment ) Additions (*) Disposals ) ) Increase due to consolidation of joint operations - Transfers ) ) Depreciation charge ) ) At June 30, (*)The increase has to do mainly with the progress in the construction of the greenfield seamless facility in Bay City, Texas. 11 9Intangible assets, net (all amounts in thousands of U.S. dollars) (Unaudited) Six-month period ended June 30, Opening net book amount Currency translation adjustment ) Additions Transfers Amortization charge ) ) Disposals ) ) At June 30, 10Other investments and Cash and cash equivalents At June 30, At December 31, Other investments (Unaudited) Fixed Income (time-deposits, zero cupon bonds, commercial papers) Bonds and other fixed Income Equity & Fund Investments Cash and cash equivalents Cash at banks Liquidity funds Short – term investments 12 11Contingencies, commitments and restrictions to the distribution of profits Contingencies This note should be read in conjunction with Note 26 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. Tenaris is from time to time subject to various claims, lawsuits and other legal proceedings, including customer claims, in which third parties are seeking payment for alleged damages, reimbursement for losses or indemnity. Some of these claims, lawsuits and other legal proceedings involve highly complex issues, and often these issues are subject to substantial uncertainties. Accordingly, potential liability with respect to a large portion of such claims, lawsuits and other legal proceedings cannot be estimated with certainty. Management with the assistance of legal counsel periodically reviews the status of each significant matter and assesses potential financial exposure. If a potential loss from a claim, lawsuit or proceeding is considered probable and the amount can be reasonably estimated, a provision is recorded. Accruals for loss contingencies reflect a reasonable estimate of the losses to be incurred based on information available to management as of the date of preparation of the financial statements, and take into consideration litigation and settlement strategies. The Company believes that the aggregate provisions recorded for potential losses in these financial statements are adequate based upon currently available information. However, if management’s estimates prove incorrect, current reserves could be inadequate and Tenaris could incur a charge to earnings which could have a material adverse effect on our results of operations, financial condition, net worth and cash flows. Set forth below is a description of Tenaris's material ongoing legal proceedings: § Tax assessment in Italy A Tenaris Italian company received on December 24, 2012 a tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2007. The assessment, which was for an estimated amount of EUR282 million (approximately $385 million), comprising principal, interest and penalties, was appealed with the tax court in Milan. In February 2014, the tax court issued its decision on this tax assessment, partially reversing the assessment for 2007 and lowering the claimed amount to approximately EUR9 million (approximately $12 million), including principal, interest and penalties. On December 24, 2013, the company received a second tax assessment from the Italian tax authorities related to allegedly omitted withholding tax on dividend payments made in 2008. This second assessment is for an estimated amount, as of June 30, 2014, of EUR248 million (approximately $339 million), comprising EUR67 million (approximately $92 million) in principal and EUR181 million (approximately $247 million) in interest and penalties. On February 20, 2014, the assessment for 2008 was appealed with the tax court in Milan. Based on the tax court decision on the first assessment, Tenaris believes that it is not probable that the ultimate resolution of the second tax assessment will result in a material obligation. § Companhia Siderúrgica Nacional (CSN) - Lawsuit In 2013, Confab was notified of a lawsuit filed in Brazil by Companhia Siderúrgica Nacional (CSN) and various entities affiliated with CSN against Confab and the other entities acquiring Usiminas shares in the January 2012 transaction. The CSN lawsuit alleges that, under applicable Brazilian laws and rules, the acquirers were required to launch a tag-along tender offer to all non-controlling holders of Usiminas ordinary shares for a price per share equal to 80% of the price per share paid in such acquisition, or BRL28.8, and seeks an order to compel the acquirers to launch an offer at that price plus interest. If so ordered, the offer would need to be made to 182,609,851 ordinary shares of Usiminas not belonging to Usiminas’s control group, and Confab would have a 17.9% share in the offer. 13 On September 23, 2013, the first instance court issued its decision finding in favour of Confab and the other defendants and dismissing the CSN lawsuit. The claimants appealed the court decision and the defendants filed their response to the appeal. It is expected that the court of appeals will issue its judgment on the appeal within two years of the date hereof. Tenaris believes that CSN's allegations are groundless and without merit, as confirmed by several opinions of Brazilian counsel and previous decisions by Brazil's securities regulator Comissão de Valores Mobiliários, including a February 2012 decision determining that the above mentioned acquisition did not trigger any tender offer requirement and, more recently, the first instance court decision on this matter referred to above. Accordingly, no provision was recorded in these Consolidated Condensed Interim Financial Statements. 11 Contingencies, commitments and restrictions to the distribution of profits (Cont.) Commitments Set forth is a description of Tenaris’s main outstanding commitments: § A Tenaris company is a party to a contract with Nucor Corporation under which it is committed to purchase on a monthly basis a minimum volume of hot-rolled steel coils at prices that are negotiated annually by reference toprices to comparable Nucor customers. The contract became effective in May 2013 and will be in force until December 2017; provided, however, that either party may terminate the contract at any time after January 1, 2015 with 12-month prior notice. As of June 30, 2014, the estimated aggregate contract amount through December 31, 2015, calculated at current prices, is approximately $411 million. § A Tenaris company entered into a contract with Siderar, a subsidiary of Ternium S.A. (“Ternium”) for the supply of steam generated at the power generation facility that Tenaris owns in the compound of the Ramallo facility of Siderar. Under this contract, Tenaris is required to provide to Siderar 250 tn/hour of steam through to 2018, and Siderar has the obligation to take or pay this volume. The amount of this gas supply agreement totals approximately $59 million. § A Tenaris company, entered into various contracts with suppliers pursuant to which it committed to purchase goods and services for a total amount of approximately $432 million related to the investment plan toexpand Tenaris’s US operations with the construction of a state-of-the-art seamless pipe mill in Bay City, Texas. Restrictions to the distribution of profits and payment of dividends As ofDecember 31, 2013, equity as defined under Luxembourg law and regulations consisted of: (all amounts in thousands of U.S. dollars) Share capital Legal reserve Share premium Retained earnings including net income for the year ended December 31, 2013 Total equity in accordance with Luxembourg law At least 5% of the Company’s net income per year, as calculated in accordance with Luxembourg law and regulations, must be allocated to the creation of a legal reserve equivalent to 10% of the Company’s share capital. As of December 31, 2013, this reserve was fully allocated and additional allocations to the reserve are not required under Luxembourg law. Dividends may not be paid out of the legal reserve. 14 The Company may pay dividends to the extent, among other conditions, that it has distributable retained earnings calculated in accordance with Luxembourg law and regulations. At December 31, 2013, distributable amount under Luxembourg law totals $22.5billion, as detailed below: (all amounts in thousands of U.S. dollars) Retained earnings at December 31, 2012 under Luxembourg law Other income and expenses for the year ended December 31, 2013 ) Dividends approved ) Retained earnings at December 31, 2013 under Luxembourg law Share premium Distributable amount at December 31, 2013 under Luxembourg law 15 12Other investment Investment in Power Plant Following the execution of an August 2013 memorandum of understanding for the construction and operation of a natural gas-fired combined cycle electric power plant in the Pesquería area of the State of Nuevo León, Mexico, as of February 2014, Tenaris, Ternium and Tecpetrol International S.A. (a wholly-owned subsidiary of San Faustin S.A., the controlling shareholder of both Tenaris and Ternium) completed their initial investments in Techgen, S.A. de C.V., a Mexican project company owned 48% by Ternium, 30% by Tecpetrol and 22% by Tenaris. Tenaris and Ternium also agreed to enter into power supply and transportation agreements with Techgen, pursuant to which Ternium and Tenaris will contract 78% and 22%, respectively, of Techgen’s power capacity of between 850 and 900 megawatts. 13Related party transactions As of June 30, 2014: § San Faustin S.A., a Luxembourg public limited liability company (Société Anonyme) (“San Faustin”), owned 713,605,187 shares in the Company, representing 60.45% of the Company’s capital and voting rights. § San Faustin owned all of its shares in the Company through its wholly-owned subsidiary Techint Holdings S.à r.l., a Luxembourg private limited liability company (Société à Responsabilité Limitée) (“Techint”). § Rocca & Partners Stichting Administratiekantoor Aandelen San Faustin, a Dutch private foundation (Stichting) (“RP STAK”) held shares in San Faustin sufficient in number to control San Faustin. § No person or group of persons controls RP STAK. Based on the information most recently available to the Company, Tenaris’s directors and senior management as a group owned 0.12% of the Company’s outstanding shares. At June 30, 2014, the closing price of the Ternium’s ADSs as quoted on the New York Stock Exchange was $27.93per ADS, giving Tenaris’s ownership stake a market value of approximately $641.6million. At June 30, 2014, the carrying value of Tenaris’s ownership stake in Ternium was approximately $610.9 million. At June 30, 2014, the closing price of the Usiminas’ ordinary shares as quoted on the BM&FBovespa Stock Exchange was BRL 6.92 (approximately USD 3.14) per share, giving Tenaris’s ownership stake a market value of approximately $78.5 million. At June 30, 2014, the carrying value of Tenaris’s ownership stake in Usiminas, was approximately $317.4 million. This amount includes goodwill and other tangible and intangible assets allocated in the purchase price for $46.8 million and $75.6 million, respectively. Transactions and balances disclosed as with “Associated” companies are those with companies over which Tenaris exerts significant influence or joint control in accordance with IFRS, but does not have control. All other transactions and balances with related parties which are not Associated and which are not consolidated are disclosed as “Other”. 16 13Related party transactions (Cont.) The following transactions were carried out with related parties. (all amounts in thousands of U.S. dollars) Six-month period ended June 30, (i) Transactions (Unaudited) (a) Sales of goods and services Sales of goods to associated parties Sales of goods to other related parties Sales of services to associated parties Sales of services to other related parties (b) Purchases of goods and services Purchases of goods to associated parties Purchases of goods to other related parties Purchases of services to associated parties Purchases of services to other related parties (all amounts in thousands of U.S. dollars) At June 30, At December 31, (ii) Period-end balances (Unaudited) (a) Arising from sales / purchases of goods / services Receivables from associated parties Receivables from other related parties Payables to associated parties ) ) Payables to other related parties ) ) 14Fair Value § Measurement IFRS 13 requires for financial instruments that are measured at fair value, a disclosure of fair value measurements by level. Level 1- Quoted prices (unadjusted) in active markets for identical assets or liabilities. Level 2- Inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). Level 3- Inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs). 17 14Fair Value (Cont.) § Measurement (Cont.) The following table presents the assets and liabilities that are measured at fair value as of June 30, 2014 and December 2013: June 30, 2014 Level 1 Level 2 Level 3(*) Total Assets Cash and cash equivalents - - Other investments Derivatives financial instruments - - Available for sale assets - - Total Liabilities Derivatives financial instruments - - Total - - December 31, 2013 Level 1 Level 2 Level 3(*) Total Assets Cash and cash equivalents - - Other investments Derivatives financial instruments - - Available for sale assets - - Total Liabilities Derivatives financial instruments - - Total - - (*) Main balances included in this level correspond to Available for sale assets related to Tenaris’s interest in the nationalized Venezuelan companies. For further detail regarding Available for sale assets, see Note 31 to the Company’s audited Consolidated Financial Statements for the year ended December 31, 2013. There were no transfers between Level 1 and 2 during the period. The fair value of financial instruments traded in active markets is based on quoted market prices at the reporting date. A market is regarded as active if quoted prices are readily and regularly available from an exchange, dealer, broker, industry group, pricing service, or regulatory agency, and those prices represent actual and regularly occurring market transactions on an arm’s length basis. The quoted market price used for financial assets held by Tenaris is the current bid price. These instruments are included in Level 1 and comprise primarily corporate and sovereign debt securities. The fair value of financial instruments that are not traded in an active market (such as certain debt securities, certificates of deposits with original maturity of more than three months, forward and interest rate derivative instruments) is determined by using valuation techniques which maximize the use of observable market data where available and rely as little as possible on entity specific estimates. If all significant inputs required to value an instrument are observable, the instrument is included in Level 2. Tenaris values its assets and liabilities included in this level using bid prices, interest rate curves, broker quotations, current exchange rates, forward rates and implied volatilities obtained from market contributors as of the valuation date. 18 If one or more of the significant inputs are not based on observable market data, the instruments are included in Level 3. Tenaris values its assets and liabilities in this level using observable market inputs and management assumptions which reflect the Company’s best estimate on how market participants would price the asset or liability at measurement date. § Estimation Financial assets or liabilities classified as assets at fair value through profit or loss are measured under the framework established by the IASB accounting guidance for fair value measurements and disclosures. 19 14Fair Value (Cont.) § Estimation (Cont.) The fair values of quoted investments are generally based on current bid prices. If the market for a financial asset is not active or no market is available, fair values are established using standard valuation techniques. For the purpose of estimating the fair value of Cash and cash equivalents and Other Investments expiring in less than ninety days from the measurement date, the Company usually chooses to use the historical cost because the carrying amount of financial assets and liabilities with maturities of less than ninety days approximates to their fair value. The fair value of all outstanding derivatives is determined using specific pricing models that include inputs that are observable in the market or can be derived from or corroborated by observable data. The fair value of forward foreign exchange contracts is calculated as the net present value of the estimated future cash flows in each currency, based on observable yield curves, converted into U.S. dollars at the spot rate of the valuation date. Borrowings are comprised primarily of fixed rate debt and variable rate debt with a short term portion where interest has already been fixed, they are classified under other financial liabilities and measured at their carrying amount. Tenaris estimates that the fair value of its main financial liabilities is approximately 100.4% and 101.1% of its carrying amount including interests accrued as of June 30, 2014 and 2013, respectively. Tenaris estimates that a change of 100 basis points in the reference interest rates would have an estimated impact of approximately 0.3% and 0.2%in the fair value of borrowings as of June 30, 2014 and 2013, respectively. Fair values were calculated using standard valuation techniques for floating rate instruments and comparable market rates for discounting flows. Edgardo Carlos Chief Financial Officer 20
